[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                               OCT12, 2010
                             No. 09-16178                       JOHN LEY
                         Non-Argument Calendar                    CLERK
                       ________________________

                   D. C. Docket No. 09-20352-CV-ASG

CHARLES E. FREEMAN,


                                                           Plaintiff-Appellant,

                                  versus

PATRICK RICE,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (October 12, 2010)

Before BLACK, MARTIN and FAY, Circuit Judges.

PER CURIAM:
       Charles E. Freeman, proceeding pro se,1 appeals the district court’s decision

denying his motion for leave to file an amended complaint, which was filed after

the district court dismissed Freeman’s case with prejudice for lack of subject

matter jurisdiction. After review, we hold that the district court did not abuse its

discretion in denying Freeman’s post-dismissal motion to amend. Accordingly, we

affirm.

                                              I.

       The tortured history of this case arises out of a simple landlord-tenant

dispute tried in the Small Claims Division of the County Court of Miami-Dade

County, Florida. In 2005, Rice sued Freeman, who was his landlord, alleging

breach of a residential lease. Freeman appeared and the case was tried to the

county court, which rendered what was incorrectly termed a “Default Final

Judgment” in the amount of $2,555 in Rice’s favor on November 5, 2009. About

two weeks later, on November 23, 2005, the county court sua sponte entered a

“Corrected Final Judgment” in the same amount. This second judgment was

materially identical to the first one, but it “corrected” the title to remove the word

“default.” The judgment was likely amended because, as Freeman admits, he

appeared and litigated the case on the merits and the judgment was in no way


       1
         Although Freeman is proceeding pro se, he is apparently an attorney and a member of
the Virginia Bar.

                                              2
entered by reason of his default.

      Freeman attempted to appeal the “corrected” judgment to the circuit court in

Miami-Dade County. Rice then moved to dismiss the appeal, arguing that the

court lacked jurisdiction because Freeman did not appeal the “default” final

judgment within thirty days as Florida law requires and the “corrected” final

judgment, which made no material changes to it, did not extend the time for filing

a notice of appeal. After the circuit court denied Rice’s motion to dismiss and his

later motion for reconsideration, Rice sought a writ of prohibition from the Florida

District Court of Appeals on the same grounds. The Florida appellate court

granted relief to Rice in a written opinion. See Rice v. Freeman, 939 So. 2d 1144,

1145 (Fla. Dist. Ct. App. 2006). Freeman then filed a motion for reconsideration,

which the Florida District Court of Appeals denied. Freeman next sought

discretionary review in the Florida Supreme Court, which denied his petition for

review without opinion. See Freeman v. Rice, 977 So.2d 576 (Fla. 2007) (Table).

Freeman did not seek certiorari in the United States Supreme Court.

      Meanwhile, the parties continued to litigate issues relating to Rice’s request

for attorney’s fees in the county court, the circuit court, and the Florida District

Court of Appeals. In May 2008, the county court issued an Amended Final

Judgment in Rice’s favor in the amount of $14,165.90, which Freeman



                                            3
unsuccessfully tried to appeal. The county court then issued a second final

judgment for Rice in the amount of $4,161.34, which was an award of attorney’s

fees and costs resulting from Freeman’s appeal of the Amended Final Judgment.

      Following the conclusion of the state-court litigation, Freeman initiated this

action in federal court. His complaint alleged that the Florida state-court

judgments violated his due process rights, and that the Florida District Court of

Appeals erroneously granted Rice’s requests for a writ of prohibition. Based on

this, Freeman sought a preliminary and permanent injunction prohibiting “Rice

from taking any action for collecting the award of attorney’s fees and costs.”

      Rice moved to dismiss Freeman’s complaint, arguing that the district court

lacked jurisdiction under the Rooker-Feldman doctrine, that Freeman’s claims

were barred by the doctrine of collateral estoppel, and that the Anti-Injunction Act

precluded the district court from granting the relief Freeman sought. In response,

Freeman amended his complaint to bring an “independent action in equity.” He

alleged that he had “exhausted his legal remedies and ha[d] no adequate remedy at

law in the Florida state courts,” and that the state courts had violated his due

process rights by issuing a “default” judgment against him without giving him

notice of an application for default. Freeman sought a declaratory judgment that

the “default” final judgment and award of attorney’s fees and costs were “null and



                                           4
void and without legal effect.” He also requested equitable “relief from the

judgment” of the Florida District Court of Appeals because Rice allegedly

committed “fraud upon the court” by misrepresenting the state of Florida law

pertaining to the availability of attorney’s fees under the Florida Residential

Landlord Tenant Act.

      Rice moved to dismiss, again arguing that, among other things, the district

court lacked jurisdiction to consider Freeman’s claims under the Rooker-Feldman

doctrine. On October 15, 2009, the district court entered an order granting Rice’s

motion to dismiss, finding that it lacked jurisdiction under the Rooker-Feldman

doctrine because “[f]ederal courts are courts of original jurisdiction, and ‘are

prelcuded from exercising appellate jurisdiction over final state-court judgments.’”

District Court Order at 2 (quoting Lance v. Dennis, 546 U.S. 459, 463, 126 S. Ct.

1198, 1201 (2006)). The district court went on to find that any attempt by Freeman

to amend his complaint would be futile because it plainly lacked jurisdiction to

grant Freeman relief from the state-court judgments, and accordingly ordered that

Freeman’s complaint be dismissed with prejudice.

      The day after the district court entered its order dismissing his case with

prejudice, Freeman filed a motion for leave to amend his complaint. His proposed

second amended complaint reiterated the claims the district court had previously



                                           5
dismissed. It also sought (1) a declaratory judgment that Florida Small Claims

Rule of Civil Procedure 7.170(a) is unconstitutional because it does not require that

Freeman, who actually appeared and litigated his case, be given notice and a

hearing prior to entry of a “default” judgment against him; (2) declaratory relief

under 42 U.S.C. § 1983 because Rice “became a willful participant in a joint

activity and acted in concert with the judges of the [Florida District Court of

Appeals]” by securing the writ of prohibition preventing Freeman from appealing

the “default” judgment and an injunction prohibiting Rice from collecting on the

state-court judgments; (3) an order “setting aside” the state-court judgments

because Rice committed fraud on the court. On October 20, 2009, the district court

entered an order denying Freeman’s post-dismissal motion for leave to amend,

noting that its prior order dismissed Freeman’s complaint with prejudice. Freeman

then filed a “motion to alter or amend judgment” under Rule 59(e) requesting that

the district court reconsider its order denying his post-dismissal motion to amend.

In ruling on the motion, the district court noted that final judgment had not yet

been entered in a separate document as required by Rule 58(a).2 It therefore treated

Freeman’s motion as one under Rule 60 for relief from its order denying leave to

amend and, finding none of the grounds identified in Rule 60(b) satisfied, denied


       2
       Entry of judgment had not occurred because a motion for Rule 11 sanctions against
Freeman remained pending in the district court.

                                              6
this motion on November 12, 2009.

       On November 30, 2009, Freeman filed a notice of appeal in the district

court.3 In his notice of appeal, Freeman does not state that he is appealing from the

district court’s order dismissing his complaint with prejudice. Rather, the notice of

appeal only designates the district court’s November 12, 2009 order denying his

“motion to alter or amend judgment,” which sought reconsideration of the district

court’s order denying leave to amend.4




       3
          Freeman’s notice of appeal was timely. Although the district court’s order was signed
on October 19, 2009, it was entered on the docket on October 20, 2009. See SEC v. Van
Waeyenberghe, 284 F.3d 812, 815 (7th Cir. 2002) (explaining that where the date an order is
signed differs from the date it is entered on the docket, “it is the date of docketing that starts the
time for purposes of motions practice and appeals”). Freeman filed his motion to alter or amend
the judgment, which the district court treated as a motion under Rule 60, within ten days of entry
of that order, as the version of Federal Rule of Appellate Procedure 4(a) then in effect required.
See Fed. R. App. P. 4(a)(4)(A)(vi) (2009); Fed. R. Civ. P. 6(a) (2009). Freeman’s notice of
appeal was timely filed on November 30, 2009, within 30 days of the date the district court
denied his Rule 60(b) motion. See Fed. R. App. P. 4(a)(4)(A) (2009). And in any event, final
judgment had not been entered in a separate document as required by Federal Rule of Civil
Procedure 58. Thus, final judgment would not be deemed entered until 150 days from the date
of the district court’s order dismissing his complaint. See Fed. R. App. P. 4(a)(7)(A)(ii) (2009).
Freeman would then have 30 days from that date within which to file his appeal. See Fed. R.
App. P. 4(a)(1)(A) (2009).
       4
         We recognize that Federal Rule of Appellate Procedure 3(c) is liberally construed in
favor of the appellant “where the intent to appeal an unmentioned or mislabeled ruling is
apparent and there is no prejudice to the adverse party.” Campbell v. Wainwright, 726 F.2d 702,
704 (11th Cir. 1984). We have reviewed Freeman’s filings in this case, and those documents do
not make it “objectively clear” that he intended to appeal anything other than the district court’s
order denying his post-dismissal motion for leave to amend. See Fed. R. App. P. 3(c) advisory
committee’s note; Holloman v. Mail-Well Corp., 443 F.3d 832, 844 (11th Cir. 2006). That being
so, we consider only whether the district court erred in denying that motion.

                                                  7
                                          II.

      Freeman argues that the district court erred in denying his motion for leave

to file his second amended complaint. He contends that under Federal Rule of

Civil Procedure 15(a), leave to amend should be freely granted, and that the district

court should have permitted him to amend his complaint to include a new legal

theory—namely, his § 1983 claim that Rice violated his due process rights by

acting in concert with the judges of the Florida District Court of Appeals to secure

the writ of prohibition.

      We review a district court’s denial of a plaintiff's motion to amend a

complaint for abuse of discretion. Green Leaf Nursery v. E.I. Dupont De Nemours

& Co., 341 F.3d 1292, 1300 (11th Cir. 2003). The dismissal of a complaint by a

district court terminates the plaintiff's right to amend under Federal Rule of Civil

Procedure 15(a). Czeremcha v. Int’l Ass'n of Machinists & Aerospace Workers,

AFL-CIO, 724 F.2d 1552, 1556 (11th Cir. 1984). Although leave to amend may

still be granted under some circumstances, a motion for leave to amend is not

appropriate where “the court has clearly indicated either that no amendment is

possible or that dismissal of the complaint also constitutes dismissal of the action.”

Id. at 1556 n.6.

      Applying Czeremcha, we conclude that the district court did not abuse its



                                           8
discretion in denying Freeman’s motion to amend. The district court “clearly

indicated” in its order dismissing Freeman’s complaint with prejudice that any

amendment would be futile, and thus a subsequent motion to amend would not be

permitted. That being the case, the district court did not abuse its discretion by

denying Freeman’s post-dismissal motion to amend.5 See id.

       Furthermore, we readily conclude that Freeman’s amendment would have

been futile. Insofar as Freeman alleged that the state-court judgments violated his

rights under the due process clause and sought review of and relief from those

judgments, the district court lacked jurisdiction to consider those claims. See

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S. Ct.

1517, 1521–22 (2005) (holding that the Rooker-Feldman doctrine precludes

district courts from considering “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments”); Green v. Jefferson County Comm’n, 563 F.3d 1243, 1249 (11th Cir.

2009) (explaining that the Rooker-Feldman doctrine “recognizes that federal

district courts do not have jurisdiction to act as appellate courts and precludes them


       5
        This is especially true where, as here, Freeman did not provide any justification in his
motion to amend for failing to include his new legal theories earlier in the case and waited four
months after Rice filed a second motion to dismiss before seeking leave to file his second
amended complaint.

                                                 9
from reviewing final state court decisions”).

      To the extent Freeman alleges that Rice, through his attorneys, violated his

constitutional rights by securing a ruling from the Florida District Court of

Appeals, his complaint fails “to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, ___ U.S. ___, 129 S. Ct. 1937, 1949 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007)).

Freeman’s second amended complaint does not allege any facts to support an

agreement or conspiracy between Rice and the judges of the Florida District Court

of Appeals. In the absence of such allegations, Freeman’s complaint fails to state a

claim for relief under § 1983. See, e.g., Dennis v. Sparks, 449 U.S. 24, 28, 101 S.

Ct. 183, 186 (1980) (“Of course, merely resorting to the courts and being on the

winning side of a lawsuit does not make a party a co-conspirator or a joint actor

with the judge.”); Capogrosso v. Supreme Court of New Jersey, 588 F.3d 180, 184

(3d Cir. 2009) (explaining that “a ‘judicial conspiracy’ claim must include at least

a discernible factual basis to survive a Rule 12(b)(6) dismissal,” that “‘the rule is

clear that allegations of a conspiracy must provide some factual basis to support

the existence of the elements of a conspiracy’” and that “‘[a] conspiracy cannot be

found from allegations of judicial error . . . or adverse rulings absent specific facts

demonstrating an agreement to commit the alleged improper actions’” (quoting



                                            10
Crabtree v. Muchmore, 904 F.2d 1475, 1481 (10th Cir. 1990)).

      For these reasons, the district court’s decision denying Freeman’s post-

dismissal motion for leave to amend is affirmed.

      AFFIRMED.




                                         11